In a proceeding to validate petition designating appellant as a candidate in the Liberal Party Primary Election to be held on June 20, 1972 for the party position of Assembly District Leader of the 61st Assembly District, the appeal is from a judgment of the Supreme Court, Richmond County, entered June 12, 1972, which denied the application. Judgment reversed, on the law and in the interests of justice, without costs, petition granted, and designating petition validated. In his designating petition, appellant purported to be running for the office of Associate Assembly District Leader for the 61st Assembly District, Richmond County, of the Liberal Party. The County Committee decided that there should be two Assembly District Leaders rather than one and an associate (see Election Law, § 15, subd. 3, § 18). We think that, in spite of the misnomer, appellant intended, as did his constituency, that he should seek the position of Assembly District Leader. Accordingly, the judgment should be reversed and the designating petition should be deemed valid for the office of Assembly District Leader of the 61st Assembly District, Richmond County, of the-Liberal Party. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.